DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The response filed on 10/25/2021 has been entered.   Claims 1-19 and 21 have been canceled.  Claims 20 and 22-33 remain for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The claimed invention is directed to an abstract device without significantly more. The claim 20 recites a device which is based on an abstract idea. This judicial exception is not integrated into a practical application because there is no reasonable bounds for interpretation what the device is. The claim does not include additional elements such as the alignment of the areas of the layers are not sufficient to amount to significantly more than the judicial exception.

Alice Step 1:
 	Claim 20 is directed to a device which is within one of the four statutory categories of invention.

Alice Step 2A



Alice Step 2B:
 	Considering the additional elements individually or in ordered combination, claim 20 fails to amount to significantly more than this abstract idea. The claim states the first and second layers, the first, second and third areas and the first electrically non-conductive are and the specific alignment. However, these limitations can be mentally defined by looking at a two layer structure. As such, these limitations at best append the concepts performed in the human mind (including an observation, evaluation, judgement, opinion). Additionally, unlike Diamond v. Diehr, the claims here do not recite doing anything meaningful with the result of the determination that would permit an improvement to the technology to be realized. As such, the additional limitations fail to qualify as “significantly more” than the judicial exception.
Claims 22-31 are rejected for the same reasons set forth with regarding claim 20.  There is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. Therefore, the claims do not amount to significantly more than the abstract idea of itself.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the pre-AIPA 35 U.S.C. 102(e)).
Claims 20, 22-26, 28 and 30-31 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Wolny  (Wolny – 2007/0176273).
Regarding claim 20, Wolny discloses a device comprising: 
a first layer including a first area, at least a portion of said first area including a first component, and a second area, and a second layer including a first electrically non-conductive area, at least a portion of said first electrically non- conductive area aligned with said first component, and a third area aligned with said second area,- wherein said third area is aligned with said second area and said first electrically non-conductive area is aligned with said first area (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’).

    PNG
    media_image1.png
    302
    684
    media_image1.png
    Greyscale


Regarding claim 22, Wolny discloses the device of claim 20, further comprising an intermediate layer disposed between said first layer and said second layer (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6). 
 	Regarding claim 23, Wolny discloses the device of claim 20, wherein said first electrically non-conductive area includes an absence of any material (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area). 
 	Regarding claim 24, Wolny discloses the device of claim 20, wherein said first electrically non-conductive area includes one or more cutouts (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area). 
 	Regarding claim 25, Wolny discloses the device of claim 20, wherein at least a portion of said first area includes a first component, said at least a portion of said first electrically non-conductive area includes one or more cutouts, and said one or more cutouts are aligned with said st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area). 
 	Regarding claim 26, Wolny discloses the device of claim 20, wherein said at least a portion of said first electrically non-conductive area includes a substrate without metallization (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area). 
 	Regarding claim 28, Wolny discloses the device of claim 20, wherein at least one of said first area, said second area, and said third area include one or more additional components (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area, coil connections 17 in the third area, connection 12s in the second area). 
 	Regarding claim 30, Wolny discloses the device of claim 20, wherein said first layer and said second layer each independently comprise one or more sublayers (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area, coil connections 17 in the third area, connection 12s in the second area). 
 	Regarding claim 31, Wolny discloses the device of claim 20, further comprising: an intermediate layer disposed between said first layer and said second layer, wherein said first layer, said second layer, and said intermediate layer each independently comprise one or more sublayers (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area, coil connections 17 in the third area, connection 12s in the second area).

Claims 20 and 27 and 28 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Haghiri-Tehrani et al. (Haghiri-Tehrani et al. - 4,792,843; herein after "Haghiri-Tehrani").
	Regarding claim 20, Haghiri-Tehrani discloses a device comprising: 	a first layer including a first area, at least a portion of said first area including a first component, and a second area, (Haghiri-Tehrani; figs 5 and 12, first layer 2 comprises first area/first component 3 which is considered as the first area, and substrate 10 which is considered the second area), and 	and a second layer including a first electrically non-conductive area, at least a portion of rd area as shown; figure 12 show similar construction).
 
    PNG
    media_image2.png
    223
    622
    media_image2.png
    Greyscale

 	Regarding claim 27, Haghiri-Tehrani discloses the device of claim 20, wherein said first electrically non-conductive area includes a polyimide sheet (Haghiri-Tehrani; figures 5 and 12, polyimide sheet 10 aligns with non-conductive area 16). 	Regarding claim 28, Haghiri-Tehrani discloses the device of claim 20, wherein at least one of said first area, said second area, and said third area include one or more additional components (Haghiri-Tehrani; fig. 5 and 12; cavity 16 aligns with first area/chip 3 area; the second area of layer 10 aligns with 3rd area as shown; figure 12 show similar construction)..

Claims 32-33 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Hara (Hara – 4,754,418).
Regarding claim 32, Hara discloses a circuit board comprising: 
a first layer including a magnetic stripe communication device (Hara, figure 4, a circuit card having multiple layers including a circuit board 23, first layer 27 having magnetic stripe 11); 
a second layer (Hara, figure 4, a circuit card having multiple layers including a circuit board 23, 1st layer 27 having magnetic stripe 11, 2nd layer 25); and 
a third layer (Hara, figure 4, a circuit card having multiple layers including a circuit board 23, 1st layer 27 having magnetic stripe 11, 2nd layer 25, 3rd layer having regions 29 and 31 not overlapping the magnetic stripe 11 as shown in figure 2), 
wherein the second layer is between the first layer and the third layer, and the third layer does not overlap a region of the circuit board including the magnetic stripe communication device (Hara, figure 4, a circuit card having multiple layers including a circuit board 23, 1st layer 27 having magnetic stripe 11, 2nd layer 25, 3rd layer having regions 29 and 31 not overlapping the magnetic stripe 11 as shown in figure 2).  


    PNG
    media_image3.png
    280
    484
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    632
    533
    media_image4.png
    Greyscale

Regarding claim 33, Hara discloses a device comprising: 
a circuit board including a first layer (Hara, figure 4, a circuit card having multiple layers including a circuit board 23, first layer 27 having magnetic stripe 11), 
a second layer (Hara, figure 4, a circuit card having multiple layers including a circuit board 23, 1st layer 27 having magnetic stripe 11, 2nd layer 25), and 
st layer 27 having magnetic stripe 11, 2nd layer 25, 3rd layer having regions 29 and 31 not overlapping the magnetic stripe 11 as shown in figure 2), 
wherein the second layer is between the first layer and the third layer, a magnetic strip communication device extends through the first layer, and the third layer does not overlap a region of the card including the magnetic stripe communication device (Hara, figure 4, a circuit card having multiple layers including a circuit board 23, 1st layer 27 having magnetic stripe 11, 2nd layer 25, 3rd layer having regions 29 and 31 not overlapping the magnetic stripe 11 as shown in figure 2).

					Remarks	Applicant's arguments filed on 2/25/2021 have been reviewed but are not considered partly.   
	101 Grounds of Rejection:
	Regarding claim 20, Applicant’s response regarding practical application are not considered persuasive.  The following chart provides the Alice 2 steps test as established in the MPEP. In Step 2A, the examiner has provided reasons why claim 20 recited the abstract idea as established in MPEP 2106.04, 2106.4(a), 2106.4(a)(2), and 2604.05(a). Accordingly, reciting the device does not necessarily mean the claim does not recite an abstract idea. For this reason, the examiner respectfully maintain the 101 grounds of rejection on the claims. 
Claim 20, Alice 2 Steps Test

Alice Step 1
Claim 20 is directed to a device which is within one of the four statutory categories of invention.

MPEP 2106.03
process, 
machine, 
manufacture,
composition of mater


Alice Step 2A
 Claim 20 is directed to a device comprising two layers, a component, three areas and the alignment of the areas and the component with respective to each other. The device is thus is based on an abstract idea since the areas of the two layers and the component can be defined mentally. The claims therefore is directed to the mental processes grouping of abstract ideas. The claim does not recite limitations that are indicative of integration into practical application.

The claim does not recite much 
specifics of the first, second and third areas.
The claim does not recite how each of 
the first area, the second area, the first electrically non-conductive area, and the third area beside just on how they are aligned. For this reason, the examiner respectfully maintain the grounds of rejection and the response to the arguments previously presented. 




2106.04: Eligibility Step 2: Whether a Claim is Directed to a Judicial Exception: 
2106.4(a) Abstract Ideas [R-10.2019]
See Bilski v. Kappos, 561 U.S. 593, 601-602, 95 USPQ2d 1001, 1006 (2010) (citing Le Roy v. Tatham, 55 U.S. (14 How.) 156, 174–175 (1853)),
See, e.g., Thales Visionix, Inc. v. United States, 850 F.3d 1343, 121 USPQ2d 1898, 1902 ("That a mathematical equation is required to complete the claimed method and system does not doom the claims to abstraction."); 
McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1316, 120 USPQ2d 1091, 1103 (Fed. Cir. 2016) (methods of automatic lip synchronization and facial expression animation using computer-implemented rules were not directed to an abstract idea); 
Enfish, 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016) (claims to self-referential table for a computer database were not directed to an abstract idea).

2106.04(a)(2) Abstract Idea Groupings [R-10.2019]
III. Mental Process
Because both product and process claims may recite a "mental process", the phrase "mental processes" should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. The courts have identified numerous product claims as reciting mental process-type abstract ideas, Versata Dev. Group. v. SAP Am., Inc., 793 F.3d 1306, 115 USPQ2d 1681 (Fed. Cir. 2015). This concept is explained further below with respect to point D.

D.    Both Product and Process Claims May Recite a Mental Process. 
Examiners should keep in mind that both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. For example, in Mortgage Grader, the patentee claimed a computer-implemented system and a method for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The Federal Circuit determined that both the computer-implemented system and method claims were directed to "anonymous loan shopping", which was an abstract idea because it could be "performed by humans without a computer." 811 F.3d. at 1318, 1324-25, 117 USPQ2d at 1695, 1699-1700. See also FairWarning IP, 839 F.3d at 1092, 120 USPQ2d at 1294 (identifying both system and process claims for detecting improper access of a patient's protected health information in a health-care system computer environment as directed to abstract idea of detecting fraud); Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1345, 113 USPQ2d 1354, 1356 (system and method claims of inputting information from a hard copy document into a computer program). Accordingly, the phrase "mental processes" should be understood as referring 
Examples of product claims reciting mental processes include: 
An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356; 
A computer-implemented system for enabling anonymous loan shopping – Mortgage Grader, 811 F.3d at 1318, 117 USPQ2d at 1695; 
A computer readable medium containing program instructions for detecting fraud – CyberSource, 654 F.3d at 1368 n. 1, 99 USPQ2d at 1692 n.1; 
A post office for receiving and redistributing email messages on a computer network – Symantec, 838 F.3d at 1316, 120 USPQ2d at 1359; 
A self-verifying voting system – Voter Verified, 887 F.3d at 1384-85, 126 USPQ2d at 1504; 
A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1; and 
Computer readable storage media comprising computer instructions to implement a method for determining a price of a product offered to a purchasing organization – Versata, 793 F.3d at 1312-13, 115 USPQ2d at 1685. 
Examples of process claims reciting mental process-type abstract ideas are discussed in 


Alice Step 2B:

Considering the additional elements individually or in ordered combination, claim 20 fails to amount to significantly more than this abstract idea. The claim states the first and second layers, the first, second and third areas, and the first electrically non-conductive area, and the specific alignment. However, these limitations can be mentally defined by looking at a two layer structure. As such, these limitations at best append the concepts performed in the human mind (including an observation, evaluation, judgement, opinion). Additionally, unlike Diamond v. Diehr, the claims here do not recite doing anything meaningful with the result of the determination that would permit an improvement to the technology to be realized. As such, the additional limitations fail to qualify as “significantly more” than the judicial exception.

 Claims 22-31 are rejected for the same reasons set forth with regarding claim 20.  There is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. Therefore, the claims do not amount to significantly more than the abstract idea of itself.



2106.05    Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019]

2106.05(a)    Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]
In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016).

While improvements were evaluated in Alice Corp. as relevant to the search for an inventive concept (Step 2B), several decisions of the Federal Circuit have also evaluated this consideration when determining whether a claim was directed to an abstract idea (Step 2A). See, e.g., Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-16, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016); Visual Memory, LLC v. 
2106.05(a). II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD

The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016), in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural. Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.

Examples that the courts have indicated may be sufficient to show an improvement in existing technology include:


    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

ii. New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016);
iii. An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016);
iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016);
v. Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63;
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017);
viii. A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential); and
Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).





	Additionally, the response to the arguments dated 5/15/2020 is herein disclosed for further reviews. Applicant argues that the claim recites a structure an only a structure. However, this argument is not considered persuasive. The claim does not recite limitations that are indicative of integration into practical application for step 2A of the new 101 guideline. For step 2B, the claim does not recite other features that are considered significantly more than the abstract idea. 
 	Claim 20 is directed to a device comprising two layers, a component, three areas and the alignment of the areas and the component with respective to each other. The device having two layers is thus is a generic structure. The generally defined areas and the alignment of the areas and the component with respective to each other are based on an abstract idea since the areas of the two layers and the component can be defined mentally. The claims therefore is directed to the mental processes grouping of abstract ideas. The claim does not recite limitations that are indicative of integration into practical application.
	Regarding claim 20, applicant’s arguments are not considered persuasive. The claim does not recite much specifics of how each of the first area, the second area, the first electrically non-conductive area, and the third area beside just on how they are aligned. For this reason, the examiner respectfully maintain the grounds of rejection and the response to the arguments previously presented. 


	Rejection of Claim 20, 22-26, and 28-31 under Wolny (007/0176273)
	The response to the previous arguments in the Office Action dated 10/25/2021 are not considered persuasive. 
	Claim 20 does not recite the specifics of the first area, second area, first electrically non-conductive area. According to the examiner’s interpretation of Wolny, figure 3 clearly show a first layer having the first area and second area including the first component as shown in Figure 3. The area as recited in claim 20 is functionally defined without providing the details of the first area, second area and the first component. Accordingly, the first layer as taught by Wolny is considered meeting these claim limitations.  
	Applicant’s argument regarding claim 29 is considered persuasive. Accordingly, the 
	

    PNG
    media_image1.png
    302
    684
    media_image1.png
    Greyscale

	
	
	Rejection of Claim 20, 27, and 28 under Haghiri-Tehrani et al.
Claims 20, 27 and 28 remain rejected in view of Haghiri-Tehrani et al. The rejection has been modified to address the new cited limitation, wherein the first component is aligned with the first non-conductive area. 
Applicant’s argument regarding claim 20 in view of Haghiri-Tehrani et al. is not considered

Regarding Claims 20, 27, and 28 in view of Haghiri-Tehrani et al.:
Claim 20 of The Application
Haghiri-Tehrani et al. - 4,792,843
A device comprising:
A card device (figures 5 and 12):

fig. 5 and  12 -  layer 10 serves as the claimed first layer

first layer 2 comprising first area includes a IC chip 3 which is considered as the claimed first component; second areas at both ends as shown in the figure below, including substrate 10;
and a second layer including a first electrically non-conductive area


and a third area, wherein said third area is aligned with said second area and said first electrically non-conductive area is aligned with said first area


fig. 5 and 12 - second layer 13 comprising cavity 16 which is considered as the first non-conductive area; 

the non-cavity area of layer 13 is considered as the third area

(Haghiri-Tehrani; fig. 5 and 12; cavity 16 aligns with first area which is the IC chip 3 of the first layer 10; the non-cavity area of layer 13 aligns with the second areas at both ends of layer 10 as shown in the figure below accordingly)

	
	Figure 5 of Haghiri-Tehrani is herein provided for further reviews:

    PNG
    media_image6.png
    223
    622
    media_image6.png
    Greyscale

 	Applicant’s arguments regarding claim 20 in light of Haghiri-Tehrani are not considered persuasive. Figure 5 shows the chip component mounted as part of the areas of substrate layer 10. The term layer as considered referring the layer of card in the vertical direction. However, applicant’s interpretation of how the carrier comprises the component 3 and the substrate 10 is acceptable with the examiner and the rejection has been modified to reflected this interpretation. 
As can be seen, Haghiri-Tehrani discloses all features of claim 20 as presented in Office Action.  Applicant has not specifically pointed out why Haghiri-Tehrani 's card device as shown in figures 5 and 12 and presented in the Office Action fails to meet the claimed limitations.  No other detail has been presented for comparison during examination.  
 	Further, applicant’s arguments regarding claim 20 are not considered persuasive for failing to show why the grounds of rejection on do not meet the claimed limitations.  The examiner has clearly presented how figures 5 and 12 of Haghiri-Tehrani meets the claimed limitation. The examiner has provided both the detail mapping of the claimed limitations and the corresponding limitations as shown in the drawing figure of the cited reference.  Further, the layers and the areas as recited in claim 20 are recited in high level of generality that would be meet by the card as taught by Haghiri-Tehrani.  

  
	Regarding claims 32-33 in view of Roth (Roth-4,707,594) and Singh (Singh-2002/0032657)
	Applicant’s arguments with respect to claims 32-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	For these reasons stated above, the examiner respectfully maintains the grounds of rejections on claims 32-33. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THIEN M LE/Primary Examiner, Art Unit 2887